Townley, J.
This is an action against a bailee for hire to recover for damage to the subject of the bailment claimed to have been caused by negligence. The sufficiency of the complaint is challenged upon the ground that it does not contain a definite specification of the negligence charged and of the defendant’s duty.
The complaint is clearly sufficient. It alleges that defendant was negligent in the receiving and storing of the skins which were the subject of the bailment. It then pleads facts which support this charge of negligence. It alleges that the furs were delivered in good condition and returned in a damaged condition. This gives rise to a presumption sufficient to support plaintiff’s claim of negligence upon the trial. Certainly, plaintiff cannot be required to state more in its pleading than it is required to prove upon the trial.
The judgment and order appealed from should be reversed, with costs, and the motion denied, with ten dollars costs, with leave to defendant to answer within twenty days from service of order upon payment of said costs.
Finch, P. J., Mehrell, O’Malley and Sherman, JJ., concur.
Judgment and order reversed, with costs, and motion denied, with ten dollars costs, with leave to the defendant to answer within twenty days from service of order upon payment of said costs.